Cite as 2022 Ark. App. 432
                        ARKANSAS COURT OF APPEALS
                                            DIVISION I
                                           No. CV-22-256


                                                    Opinion Delivered   October 26, 2022
 JESSICA CASEY
                          APPELLANT APPEAL FROM THE PULASKI COUNTY
                                     CIRCUIT COURT,
 V.                                  TENTH DIVISION
                                     [NO. 60JV-20-304]
 ARKANSAS DEPARTMENT OF HUMAN
 SERVICES AND MINOR CHILD            HONORABLE SHANICE JOHNSON,
                           APPELLEES JUDGE

                                                    AFFIRMED; MOTION TO WITHDRAW
                                                    GRANTED


                                WAYMOND M. BROWN, Judge

       Counsel for appellant Jessica Casey brings this no-merit appeal from the Pulaski County

Circuit Court’s order terminating appellant’s parental rights to her son, MC (minor child) (DOB:

02/27/2020). Pursuant to Linker-Flores v. Arkansas Department of Human Services1 and Arkansas

Supreme Court Rule 6-9(j),2 appellant’s counsel has filed a motion to withdraw and a no-merit brief

contending that there are no meritorious issues that would support an appeal. The clerk of this court

mailed a certified copy of counsel’s brief and motion to be relieved to appellant, informing her of her

right to file pro se points for reversal under Arkansas Supreme Court Rule 6–9(j)(3), which she has

elected not to do. We affirm the termination order and grant counsel’s motion to withdraw.



       1   359 Ark. 131, 194 S.W.3d 739 (2004).
       2   (2021).
        On February 29, 2020, the Arkansas Department of Human Services (“the Department”)

responded to a report that the minor child tested positive for drugs at birth. The family service

worker’s affidavit stated that she

        responded to a report for Garrett’s Law-Newborn-Illegal Substance Exposure. The report
        stated that, [MC] was positive for amphetamine, methamphetamine, and benzos. I met with
        the mother Jessica Casey at Baptist Health Hospital in Little Rock, AR. Ms. Casey admitted
        to using methamphetamine since she was 15 years old. Ms. Casey stated the only time she
        has not used is when she was incarcerated. Ms. Casey stated that she will be going to jail
        upon her release from the hospital, due to theft charges and probation revocation. Ms. Casey
        stated she had arranged for her cousin Krystal Phillips to care for [MC] prior to delivery,
        because she currently has custody of her other 5 children.

        MC was removed from appellant’s custody3 on March 4 by the Department because both

appellant and MC tested positive for amphetamine, methamphetamine, and benzos. 4 An ex parte

order for emergency custody was entered on March 9, finding that removal from appellant’s custody

was in MC’s best interest and necessary to protect his health and safety. Following the March 12

probable-cause hearing, the court found probable cause existed at the time of removal and probable

cause continued such that it was in MC’s best interest to remain in the Department’s custody. On

April 9, MC was adjudicated dependent-neglected as a result of neglect—Garrett’s Law—and

parental unfitness. In a disposition order entered on April 24, the court set the case goal as

reunification with two concurrent goals: (1) to obtain guardianship with a fit and willing relative or

(2) to obtain a permanent custodian, including permanent custody with a fit and willing relative.

Appellant was ordered to cooperate with the Department; to notify the Department of changes to


        3At the time of removal, J.H., Jr. remained at Baptist Health Medical Center due to
respiratory issues and did not have an anticipated discharge date.
        4Appellant has an extensive history with the Department due to her drug use, which resulted
in her losing custody of five other children as well as the death of an infant.

                                                  2
her contact information and employment status; to notify the Department for transportation

assistance for purposes of achieving the case-plan goals, services, and court orders; to submit to a

psychological evaluation and comply with the recommendations; to attend individual and family

counseling; to take her medications as prescribed by a physician; to abstain from use of illegal drugs,

alcohol, and prescription medications not prescribed to her; to submit to a drug-and-alcohol

assessment and comply with the recommendations; to submit to random drug screens; to complete

parenting classes and demonstrate the ability to appropriately apply the parenting skills; to obtain and

maintain stable housing and stable employment or income; to maintain a clean, safe home; to

demonstrate the ability to keep the juvenile safe; and to attend all medical appointments set up for

the juvenile.

        Following the August 20 review hearing, the court entered an order finding the following:

        The specific safety concerns that prevent a trial home placement or prevent the juvenile from
        being returned to mother or father are: mother is still using illegal substances. On August
        18, 2020, mother told Teresa Bunche, the DHS Supervisor who is also the caseworker on
        this case, that she is continuing to use meth, and she last used meth the day prior. The reasons
        for the juvenile’s removal continue to exist.

The circuit court additionally found that appellant had substantially complied with the case plan and

court orders but had made no progress toward alleviating or mitigating the causes of MC’s removal

from her custody. The Department was found to have made reasonable efforts to provide family

services toward the case-plan goal of reunification. Further, the court granted appellant’s request

for in-person visitation with MC.

        Another review hearing was held on December 3. The court stated that MC could not be

returned to appellant because she resided in chemical-free living, and he cannot live with her at that




                                                   3
placement. The court again found appellant had substantially complied with the case plan and court

orders.

          Specifically, she has attended most visits with the juvenile and those visits have been
          appropriate and have gone well. She did not show up for some visits and did not give notice.
          She did not show up for other visits and did give notice and she was sick for other visits. She
          resides in Chemical Free housing where she has been since September 21, 2020, where she
          is participating in intensive outpatient treatment, and she has completed six (6) individual
          sessions and seventeen (17) group counseling sessions. Her anticipated discharge date is
          December 30, 2020. She submitted to a drug screen on August 21, 2020 at RCA, which was
          positive for methamphetamine. Seven (7) other drug screens she submitted to at RCA were
          negative and the two (2) drug screens she submitted to at DHS were also negative. She
          attends AA/NA meetings. She participates in individual counseling and domestic abuse
          counseling. She is unemployed and does not have any income. Mother has demonstrated
          some progress towards the goals of the case plan. She has made some progress towards
          alleviating or mitigating the causes of the juvenile’s removal from the home.

          On January 31, 2021, appellant was arrested on multiple charges, including possession of

methamphetamine. The permanency-planning hearing scheduled for February 25 was continued due

to appellant’s incarceration in the Pulaski County Detention Center, and there had not been an order

submitted to allow appellant to attend a Zoom hearing. The permanency-planning hearing was held

on March 4. The circuit court found that appellant partially complied with the case plan and court

orders. The court noted that appellant was visiting with MC prior to her incarceration; however,

“she was caught huffing and was kicked out of her chemical free housing.” The court further observed

that appellant was currently incarcerated and had no stable income or employment. The court found

that appellant had made no progress toward alleviating or eliminating the causes of removal.

Consequently, the goal of the case was changed to adoption or guardianship with a fit and willing

relative. The circuit court additionally provided,

          While the Court is authorizing a plan for adoption, it is noted the mother has worked
          diligently toward case plan goals and that relapse is part of recovery. The Court also takes
          judicial notice of prior court orders of the mother’s substantial progress. The court is setting


                                                     4
       the TPR hearing for August to give the mother an opportunity to be released, if she is indeed
       set to be released in April. It will also give the Department an opportunity to determine
       whether or not to get the mother into another treatment program and have the time to make
       the service happen.

       A review hearing was held on August 9. The review order from that hearing was entered on

November 29. In that order, the circuit court found the case plan was “barely moving towards an

appropriate permanency plan.” The court noted that MC could not be returned to appellant’s

custody because she was incarcerated and awaiting transfer to a larger prison facility where she would

serve the remainder of her five-year sentence. The court stated that appellant had actively

participated in services prior to December 2020 but had failed to make progress since that time.

       The Department filed a petition for termination of parental rights on April 15, 2021; that

petition was later dismissed. The Department refiled the termination petition on September 7

following the August 9 review hearing, alleging multiple grounds for termination. Following the

November 29 termination-of-parental-rights hearing, appellant’s parental rights to her son, MC were

terminated. The termination order was entered on February 9, 2022.

       This court reviews termination-of-parental-rights cases de novo.5 Grounds for termination

of parental rights must be proved by clear and convincing evidence, which is that degree of proof that

will produce in the finder of fact a firm conviction of the allegation sought to be established. 6 The

appellate inquiry is whether the circuit court’s finding that the disputed fact was proved by clear and

convincing evidence is clearly erroneous.7 A finding is clearly erroneous when, although there is


       5   Dinkins v. Ark. Dep’t of Hum. Servs., 344 Ark. 207, 40 S.W.3d 286 (2001).

       6   Tillman v. Ark. Dep’t of Hum. Servs., 2015 Ark. App. 119.
       7   Id.

                                                    5
evidence to support it, the reviewing court on the entire evidence is left with a definite and firm

conviction that a mistake has been made. 8 In resolving the clearly erroneous question, we give due

regard to the opportunity of the circuit court to judge the credibility of witnesses.9

        To terminate parental rights, a circuit court must find by clear and convincing evidence that

termination is in the best interest of the juvenile, taking into consideration (1) the likelihood that the

juvenile will be adopted if the termination petition is granted and (2) the potential harm, specifically

addressing the effect on the health and safety of the child, caused by returning the child to the custody

of the parent.10 The circuit court must also find by clear and convincing evidence that one or more

statutory grounds for termination exists.11 Proof of only one statutory ground is sufficient to

terminate parental rights.12 Termination of parental rights is an extreme remedy and in derogation

of a parent’s natural rights; however, parental rights will not be enforced to the detriment or

destruction of the health and well-being of the child.13 The intent behind the termination-of-

parental-rights statute is to provide permanency in a child’s life when it is not possible to return the

child to the family home because it is contrary to the child’s health, safety, or welfare, and a return




        8   Id.
        9   Id.
        10   Ark. Code Ann. § 9-27-341(b)(3)(A)(i) & (ii) (Supp. 2021).
        11   Ark. Code Ann. § 9-27-341(b)(3)(B).
        12   Tillman, supra.
        13   Id.


                                                    6
to the family home cannot be accomplished in a reasonable period of time as viewed from the child’s

perspective.14

        Arkansas Supreme Court Rule 6-9(j) allows counsel for an appellant in a termination-of-

parental-rights case to file a no-merit petition and motion to withdraw if, after studying the record

and researching the law, counsel determines that the appellant has no meritorious basis for appeal.

The petition must include an argument section that lists all adverse rulings to the appellant made by

the circuit court on all objections, motions, and requests made by the party at the hearing from which

the appeal arose and explain why each adverse ruling is not a meritorious ground for reversal. 15

        Counsel contends that there was sufficient evidence presented at the termination hearing to

support the grounds for termination, and any challenge to the circuit court’s finding would be

frivolous. Among the multiple grounds found by the circuit court to support the termination of

appellant’s parental rights was the ground of substantial incarceration. Undisputed evidence was

presented to establish that on June 8, 2021, appellant was sentenced to serve five years’ incarceration.

MC was removed from appellant’s custody immediately following his birth. When the termination

hearing took place, he had already been out of her custody for nearly two years. Due to her prison

sentence, MC was facing another five years in foster care without achieving permanency. Although

appellant provided testimony that she expected to be released within ten months from the

termination hearing date, we have held that it is the length of the prison sentence that controls, not




        14   Ark. Code Ann. § 9-27-341(a)(3).

        15   Ark. Sup. Ct. R. 6-9(j)(1)(A).


                                                   7
whether the parent is eligible for an early release through parole. 16 In Hill v. Arkansas Department of

Human Services,17 we held that a three-year prison sentence constituted a substantial period of a two-

year-old’s life and sufficiently supported termination of the parent’s parental rights. Similarly,

appellant’s five-year sentence constitutes a substantial period of not quite two-year-old MC’s life.

The circuit court’s finding based on this incarceration ground for termination is supported by

sufficient evidence.

        Counsel further explains that evidence presented at the termination hearing also supports the

circuit court’s best-interest finding. Department caseworker and supervisor Lakisha Tatum testified

that there are no impediments to MC being adopted. A caseworker’s testimony that a child is

adoptable is sufficient to support an adoptability finding. 18 As for potential harm, the circuit court

found that MC’s health and safety would be at risk if returned to appellant due to her incarceration

and inability to care for him. She was serving a five-year prison sentence, thereby making it

impossible for MC to be returned to her custody. We have stated that failure to live a law-abiding

life supports a finding of potential harm.19

        In addition to the termination of appellant’s parental rights, counsel identifies one adverse

ruling made at the termination hearing. At the hearing, appellant was asked how many children she

had and how many of those children are in her custody. Counsel objected to the relevance of the


        16   See Ark. Code Ann. § 9-27-341(b)(3)(B)(viii).
        17   2012 Ark. App. 108, 389 S.W.3d 72.
        18   Cole v. Ark. Dep’t of Hum. Servs., 2018 Ark. App. 121, 543 S.W.3d 540.
        19   Blasingame v. Ark. Dep’t of Hum. Servs., 2019 Ark. App. 342, 582 S.W.3d 873.


                                                    8
questioning. The Department responded, “Your Honor, almost every single appellate opinion in

[dependency-neglect] hearings states that past behavior is a predictor of future harm—potential harm

for children, so I think it’s extremely relevant.” The circuit court overruled the objection. Appellant

went on to testify regarding her other children, none of which she retained custody of, and the death

of an infant—all stemming from her drug addiction. Past behavior is a good indicator of future

behavior.20 Therefore, past behavior is relevant to determining the risk of potential harm. 21

Consequently, the adverse ruling affords no meritorious ground for reversal.22

       Having carefully examined the record and counsel’s brief, we conclude that counsel has

complied with the requirements established by the Arkansas Supreme Court for no-merit appeals in

termination cases and that the appeal is wholly without merit. Accordingly, we affirm the

termination of appellant’s parental rights to MC and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       ABRAMSON and WHITEAKER, JJ., agree.

       Leah Lanford, Arkansas Commission for Parent Counsel, for appellant.

       One brief only.




       20   King v. Ark. Dep’t of Hum. Servs., 2018 Ark. App. 464, 562 S.W.3d 226.
       21   Id.
       22See Taylor v. Ark. Dep’t of Hum. Servs., 2020 Ark. App. 227, at 3–4 (recognizing that, even
in termination-of-parental-rights cases, we will not consider arguments made for the first time on
appeal and that parties are bound by the scope of the arguments presented at the trial level).

                                                   9